Citation Nr: 0839782	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel




INTRODUCTION

The veteran had active service from January 1942 until 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The veteran testified at a hearing before the RO 
in November 2007 and a transcript of that proceeding is of 
record.

The underlying service connection claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. An unappealed ratings decision dated in March 2004 denied 
service connection for PTSD.

2. The evidence submitted since the March 2004 rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied entitlement to 
service connection for PTSD is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received since the March 2004 rating 
decision that denied entitlement to service connection for 
PTSD is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice must inform the claimant of any information and  
evidence not of record (1) that is necessary to substantiate  
the claim; (2) that the VA will seek to provide; (3) that the  
claimant is expected to provide; and (4) must ask the  
claimant to provide any evidence in his or her possession  
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The notice letter provided to the appellant in 
October 2005 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  That communication did not indicate the basis 
for the prior denial.  However, because the request to reopen 
has been granted, no prejudice results from this error. 

In this case, in letters dated October 2005 and March 2006, 
the RO notified the veteran it was working on his claim for 
service connection for PTSD and told him it needed specific 
details of the combat related incident(s) that resulted in 
his PTSD.  The RO requested that the veteran complete and 
return an  enclosed questionnaire concerning his PTSD and 
also requested  that he identify or provide reports from 
private physicians.  The RO outlined the kinds of evidence 
that the veteran should submit or identify that would help 
make its decision including the dates and locations of 
medical treatment in service, statements from persons who 
knew him in service and know of the circumstances of his 
service, records and statements from service medical 
personnel, employment physical examinations, medical evidence 
pertaining to treatment since military service, pharmacy 
prescription records, and insurance examination reports.  The 
RO told the veteran what information and evidence he should 
submit and what evidence VA would obtain.  The RO emphasized 
to the veteran that it was his responsibility to make sure VA 
received all requested records not in the possession of a 
Federal department or agency.  

In a letter dated in March 2006, the RO provided the veteran 
information about evidence needed to evaluate disabilities 
for which service connection was granted and to determine the 
beginning date of any payment to which he might be entitled.  
The RO provided examples of evidence the veteran should 
provide or tell VA about that could affect a disability 
rating or effective date.  This March 2006 notice and the 
October 2005 letter were provided prior to the initial 
unfavorable decision.

In view of the foregoing, the Board finds the veteran was 
effectively informed to submit all relevant evidence in his 
possession, the evidence needed to substantiate each of his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that VA afforded him the opportunity to 
provide hearing testimony, which he did at the December 2007 
Board hearing, and obtained the veteran's service medical 
records, service personnel records, and VA medical records.

Additionally, the RO notified the veteran in a letter dated 
July 28, 2006 that the information in his VA Form 21-0781 
stressor statement was too vague to seek verification through 
the Joint Services Record Research Center (JSRRC).  The Board 
notes that the veteran's file also contains a letter from the 
veteran dated February 13, 1947, which describes a combat 
situation that occurred in February 1943.

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify the veteran; the VA's duty to assist the 
veteran will be further discussed in the remand portion of 
this decision.

New & Material Evidence

Prior unappealed decisions are final; however, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  For the purpose of reopening a 
claim the Board is prohibited from weighing evidence and must 
assume evidence is credible, in deciding the claim on the 
merits the Board must assess the credibility and probative 
weight of the evidence. See Madden v. Gober, 125 F.3d 1477, 
1481 (1997);

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In this case, at the time of the prior denial, 
no evidence had been submitted to show that the veteran had a 
current diagnosis of PTSD or evidence of a confirmed 
stressor.

Since the prior final decision in March 2004, evidence has 
been submitted including a report from a March 2006 VA 
examination, a statement from the veteran, VA treatment 
records from August 2004 to September 2007, service personnel 
records and various internet sources detailing the activities 
of the veteran's unit, letters from Dr. Gershwin dated June 
2005 and September 2005, a completed VA Form 9, and the 
transcript of a hearing attended by the veteran and spouse.  
The question then, is whether any of the evidence is new and 
material.

The letters from Dr. Gershwin and the VA examination both 
confirm a current diagnosis of PTSD and offer opinions 
relating the PTSD to active service.  The various statements 
from the veteran and the internet sources provide new 
information relating to in-service stressors that the veteran 
experienced.

The evidence submitted since March 2004 is new in that it had 
not previously been submitted to agency decisionmakers.  It 
is also material insofar as it raises a reasonable 
possibility of substantiating the veteran's claim of service 
connection for PTSD.  Specifically, the medical evidence now 
shows that the veteran has a current disability, diagnosed as 
PTSD.  The other evidence, assumed credible for the purposes 
of a new and material evidence analysis, is material in that 
it relates to the in-service stressors the veteran 
experiences.  

As such, this evidence relates to previously unestablished 
facts necessary to substantiate his claim, namely whether the 
veteran has a current disability and whether the veteran 
experienced an in-service stressor.  The additional evidence 
being both new and material, the veteran's claim is reopened. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is allowed, and to 
this extent the claim is granted.


REMAND

The veteran contends that he has PTSD primarily as the result 
of his service in World War II (WWII).  The veteran contends 
that he took part in combat in Guadalcanal and the Russell 
Islands in WWII and was further exposed to trauma while 
stationed at a naval hospital in Oregon.  While the 
information provided by the veteran in his PTSD questioner 
may have been too vague to verify, his file contains other 
information specific enough to attempt to substantiate.  In 
particular, in a letter dated February 1947 the veteran 
contends that he engaged in combat with enemy forces at the 
Russell Islands in February 1943.  According to the veteran, 
while on a Higgins Boat in a bay at the Russell Islands, a 
squadron of Japanese planes strafed the landing party.  As he 
ran to the gun pit, he fell and broke his arm.  He further 
stated that, immediately afterward he was attempting to fire 
his gun.  At that time his left arm was hit with shrapnel 
deflected from a metal gun turret.  The record reflects that 
the RO has not attempted to verify this stressor.  Given the 
details provided by the veteran, the Board finds that remand 
for verification of his claimed stressor incident is 
required.


Accordingly, the case is REMANDED for the following action:

1. The RO should make a request to the U. 
S. Army & Joint Services Records Research 
Center (JSRRC) to search for corroborating 
records of the veteran's reported stressor 
event, combat while at the Russell Island.  
The search should encompass all available 
sources pertaining to his regiment, 
including casualty reports and morning 
reports, for the period from January 1943 
to March 1943.  Any negative search should 
be documented in the claims folder and 
communicated to the veteran.

2. If and only if a stressor event is 
verified, the veteran should be afforded a 
VA psychiatric examination.  The examiner 
should indicate whether the veteran has a 
diagnosis of PTSD consistent with the 
Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM- 
IV).  If so, the examiner should state 
whether it is at least as likely as not 
that such diagnosis is attributable to any 
verified in-service stressor.  Any opinion 
given should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file must be reviewed 
by the examiner in conjunction with this 
request.  


3. The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


